                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION
                                   No. 5:19-CV-21-D


BRENDA FAYE SCOTT BELL,                      )
                                             )
                           Plaintiff,        )
                                             )
                                                                    '
               v.                            )                     ORDER
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
                           Defendant.        )


       On January 21, 2020, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R") and recommended that this court deny plaintiff's motion for judgment

on the pleadings [D.E. 19], grant defendant's motion for judgment on the pleadings [D.E. 21], and
                                                                                                           )
affirm defendant's firial decision. See [D.E. 24]. 1 On January 29, 2020, plaintiff objected _to the

M&R ,[D.E. 25]. Defendant did not respond.

       ''The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

towhichobjectionismade." Diamond v. ColonialLife&Accidentlns. Co., 416F.3d310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).


        1
        Undei: Federal Rule of Civil Procedure 25(d), the court substitutes Andrew M. Saul for
Nancy A. Berryhill as Commissioner of Social Security. See Fed. R. Civ. P. 25(d).
       The court has reviewed the M&R, the record, and plaintiff's objections. As for those

portions ofthe M&R to which plaintiffmade no objection, the court is satisfied that there is no clear

error on the face of the record.

       The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

scope ofjudicial review of a final decision concerning disability benefits under the Social Security

Act, 42 U.S.C. § 301 e t ~ is limited to determining whether substantial evidence supports the

Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

See, ~42 U.S.C. § 405(g); Wallsv. Barnhart,296F.3d287,290(4thCir~2002);Haysv. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990). Substantial evidence is evidence a "reasonable mind might

accept as adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quotation omitted); see Biestek v. Berryliill., 139 S. Ct. 1148, 1154 (2019). It "consists ofmore than

a mere scintilla of evidence but may be less than a preponderance." Smith v. Chater, 99 F.3d 635,

638 (4th Cir. 1996); see Biestek, 139 S. Ct. at 1154. This court may not reweigh the evidence or

substitute its judgment for that of the Commissioner. See, e.g., Hays, 907 F.2d at 1456. Rather, in

determining whether substantial evidence supports the Commissioner's decision, the court examines

whether the Commissioner analyzed the relevant evidence and sufficiently explained her findings

and rationale concerning the evidence. See,~ SterJing Smokeless Coal Co. v. Akers, 131 F.3d

438, 439-40 (4th Cir. 1997).

       Plaintiff's objections restate the arguments made to Judge Numbers concerning whether the

Administrative Law Judge ("ALJ'') properly considered plaintiff's residual functional capacity and

whether substantial evidence supports the ALJ's evaluation of the evidence. Compare [D.E. 20] 3,

9--13, with [D.E. 25] 4-6. However, both Judge Numbers and the ALJ applied the proper legal



                                                  2
standards. See M&R [D.E. 24] 3-13. Moreover, substantial evidence supports the ALJ's analysis.



       In sum, the court OVERRULES plaintifrs objections to the M&R [D.E. 25], ADOPTS the

conclusions in the M&R [D.E. 24], DENIES plaintiff's motion for judgment on the pleadings [D.E.

19], GRANTS defendant's motion for judgment on the pleadings [D.E. 21 ], AFFIRMS defendant's

final decisio~ and DISMISSES this action. The clerk shall close the case.

       SO ORDERED. This i l day of February 2020.



                                                       JSC.DEVERID
                                                       United States District Judge
                                                                                                  /




                                               3
